DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Specification/Drawings
Paragraph [0074] of the specification mentions that Fig. 6 shows a kickstand screw 130, but Fig. 6 does not label this screw. Fig. 7 labels the kickstand screw 130, so the specification can be amended or the drawings can be amended to fix the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9, 11-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidukewych et al. (US 2010/0030277; “Haidukewych”).
In regards to claims 1, 2, 5, 6, 9, and 21, Haidukewych discloses a system (Fig. 1) capable of treating a fracture in a tibia bone (Fig. 1; abstract) comprising: an anterolateral bone plate (Fig. 1; the plate could fit on many types of bone and many different orientations) configured to engage the tibia bone (abstract), the bone plate comprising: an inferior end (end that 21 points towards) having a base portion (head portion that 21 points towards) extending along a first axis (dotted line running left to right) and being multi-planar (Figs. 1 and 2 show how the base portion surface has many curves so different planes define the surface), the base portion further adapted to be adjustably positioned over an anterior surface near an inferior portion of the tibia bone (Figs. 1-11; the plate can be put on just about any bone at any angle, shown as being put on the superior portion of the tibia but could be flipped over and put on the inferior distal portion), the base portion comprising a first row of holes (Fig. 1; upper row) and a second row of holes (lower row) for receiving one or more fasteners therein (Figs. 10 and 11); and a superior end (Fig. 1; end that A points towards) having a shaft portion (skinny elongated portion that 40 points towards) connected to the base portion (Fig. 1) and adapted to be positioned along a lateral side of the tibia bone (Figs. 1-11; the plate can be put on just about any bone at any angle), the shaft portion extending as a generally singular plane (Figs. 1 and 2; note how the lower portion that 36 points towards is generally planar and just this lower portion could be considered the shaft portion) along a second axis (dotted line running through the shaft portion), transverse to the first axis (Fig. 1) and comprising at least one additional hole (30) capable of 
In regards to claims 11-16, Haidukewych discloses a system (Fig. 1) capable of treating a fracture in a tibia bone (Fig. 1; abstract) comprising: an anterolateral bone plate (Fig. 1; the plate could fit on many types of bone and many different orientations) configured to engage the tibia bone (abstract), the bone plate comprising: an inferior end (end that 21 points towards) having a base portion (head portion that 21 points towards), the base portion being multi-planar (Figs. 1 and 2 show how the base portion surface has many curves so different planes define the surface) so as to be adjustably positioned over an anterior surface near an inferior portion of the tibia bone (Figs. 1-11; the plate can be put on just about any bone at any angle, shown as being put on the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haidukewych et al. (US 2010/0030277; “Haidukewych”), in view of Orbay (US 2005/0065523).
In regards to claims 3 and 4, Haidukewych discloses the system as noted above.
However, Haidukewych does not disclose the first row of holes being smaller than the one additional hole.
Orbay teaches a bone plate wherein a first row of holes (Fig. 3; first row of holes in the head portion) is comprised of holes that are smaller than the at least one additional hole (Fig. 3). Wherein the first row of holes is comprised of holes having a diameter between 2 and 3 mm (Figs. 3 and 4; paragraph [0045]), and the at least one additional hole has a diameter between 3 and 4 mm (Figs. 3 and 4; paragraph [0045]). 

In regards to claims 7, 8, and 10, Haidukewych discloses the system as noted above.
However, Haidukewych does not disclose the shaft portion having a compression slot.
Orbay discloses the shaft portion comprises an elongated dynamic compression plating slot (Fig. 3; 127; note how the slot looks just like the applicants slot, just depends on the type of screw one decides to put in the slot). Wherein the dynamic compression plating slot is at least twice a length of any of the other holes in the bone plate (Figs. 3 and 4). Wherein the at least four holes in the shaft portion include one or more compression slots (Fig. 3; note how there are 3 rounded holes, 2 K wire holes, and 1 compression slot hole).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a compression slot, as taught by Orbay, to the system of Haidukewych in order to permit longitudinal movement of the plate relative to the shaft of a bone screw when the screw is not tightly clamped against the plate (paragraph [0036]) which can help in positioning the plate on the bone.
In regards to claim 18, Haidukewych discloses the system as noted above.

Orbay teaches a bone plate that comprises a plurality of side relief cuts (Fig. 3; inward curved edges between holes in the shafts near where 150 points).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the side relief cuts, as taught by Orbay, to the system of Haidukewych, in order to reduce the amount of required material and make the device more lightweight (Fig. 1).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haidukewych et al. (US 2010/0030277; “Haidukewych”), in view of Koay et al. (US 2014/0005728; “Koay”).
Haidukewych discloses the system as noted above.
However, Haidukewych does not disclose the shaft portion comprising an undercut contact surface.
Koay discloses a bone plate that has a shaft portion with an undercut contact surface (Fig. 8; 220).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the undercut contact surface, as taught by Koay, to the system of Haidukewych, in order to reduce the contact surface area to reduce impairment for blood supply (paragraph [0020]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haidukewych et al. (US 2010/0030277; “Haidukewych”), in view of Koay et al. (US 2014/0005728; “Koay”), in view of Orbay (US 2005/0065523).
Haidukewych discloses a system (Fig. 1) capable of treating a fracture in a tibia bone (Fig. 1; abstract) comprising: an anterolateral bone plate (Fig. 1; the plate could fit on many types of bone and many different orientations) configured to engage the tibia bone (abstract), the bone plate comprising: an inferior end (end that 21 points towards) having a base portion (head portion that 21 points towards), the base portion being multi-planar (Figs. 1 and 2 show how the base portion surface has many curves so different planes define the surface) so as to be adjustably positioned over an anterior surface near an inferior portion of the tibia bone (Figs. 1-11; the plate can be put on just about any bone at any angle, shown as being put on the superior portion of the tibia but could be rotated and put on the inferior distal portion), the base portion having a first plurality of holes (larger fastener holes) formed therethrough; and a superior end (Fig. 1; end that A points near) having a shaft portion (portion that 40 points towards) configured to extend along a lateral side of the tibia bone (Figs. 1-11) and transversely from the base portion (Figs. 1-11), the shaft portion extending as a generally singular plane (Figs. 1 and 2; note how the lower portion that 36 points towards is generally planar and just this lower portion could be considered the shaft portion) along a second axis (dotted axis running through this portion), the shaft portion having a second plurality of holes (Fig. 1; 30) formed therethrough (Figs. 1-11), wherein the base portion is laterally offset from a second axis (axis of the shaft portion) and the second axis does not intersect with the base portion (Fig. 1); at least one fastener (Fig. 10) received in the base portion 
However, Haidukewych does not disclose the shaft portion comprising an undercut contact surface.
Koay discloses a bone plate that has a shaft portion with an undercut contact surface (Fig. 8; 220).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the undercut contact surface, as taught by Koay, to the system of Haidukewych, in order to reduce the contact surface area to reduce impairment for blood supply (paragraph [0020]).
Haidukewych in view of Koay disclose the system as noted above.
However, they do not disclose the shaft portion having side relief cuts.
Orbay teaches a bone plate that comprises a plurality of side relief cuts (Fig. 3; inward curved edges between holes in the shafts near where 150 points).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the side relief cuts, as taught by Orbay, to the system of Haidukewych in view of Koay, in order to reduce the amount of required material and make the device more lightweight (Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-18, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/271,227 (reference application), in view of Haidukewych et al. (US 2010/0030277; “Haidukewych”), in view of Koay et al. (US 2014/0005728; “Koay”), in view of Orbay (US 2005/0065523). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference Application in view of the prior art listed above has all the same features as the current Application along with a backpack.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In response to Applicant’s arguments that Haidukewych does not disclose the shaft portion being in a generally singular plane and the axis not intersecting the base portion, the Examiner respectfully disagrees. As noted in the office action above, the shaft portion can be the lower part that 40 points towards and as seen in Figs. 1 and 2, this portion is generally planar as required by the claims. The axis running through this lower portion extends left of the head portion as can be determined by Fig. 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775